On December 31, 1926, there was filed in this court an accusation. The accusation is made by the grievance committee of the State Bar Association, and by D. I. Johnston as its chairman. This accusation charges that one Walter Chitwood, who has been heretofore admitted to practice law in the state of Oklahoma, has been guilty of willful violation of his duty as an attorney and counselor at law, in that on or about the 13th day of August, 1924, he conspired with certain other persons in said accusation named to cause to be executed and delivered to William R. Roach, the duly qualified and acting United States Commissioner for the Northern Federal Judicial District of Oklahoma, a certain worthless and fraudulent appearance bond for the purpose of securing the release of a certain person then in custody, charged with the violation of the laws of the United States. The said person so charged was one Harry Sherill. The bond so fraudulently presented was approved by the said commissioner by said wrongful and fraudulent act on the part of the said Walter Chitwood, and release from custody of the United States marshal was obtained for the said named accused person. That thereafter, on the 23rd day of February, 1926, the said Walter Chitwood was indicted for said fraudulent practices in cause No. 857, on the docket of the United States Court for the Northern District of Oklahoma, entitled "United States of America v. Walter Chitwood." On the 30th day of June, 1926, the said Walter Chitwood, on being arraigned, entered a plea of guilty to said indictment, whereupon he was sentenced to a term of imprisonment of two years in the United States penitentiary at Leavenworth, Kan.
On the said accusation, in substance as above set out, the prayer is that this court revoke the license of the said Walter Chitwood as an attorney and counselor at law, and in all respects disbar him. Attached to the accusation is a certified copy of the judgment of the United States court in the said cause of the United States against Walter Chitwood in which he is adjudged to serve a term of two years in the United States penitentiary at Leavenworth, Kan., and to pay a fine of $500.
A rule to show cause was by this court entered on the 31st day of December, 1926, to the said Walter Chitwood, in which the accusation was recited, and he was directed to show why he should not be disbarred as therein prayed. This accusation was duly served on the 6th day of January, 1927, and gave him 20 days therefrom to file a response to the accusation. No response has by the said Walter Chitwood been filed, and the court takes the said accusation as true.
Section 4106, C. O. S. 1921, provides:
"The following are sufficient causes for suspension or revocation:
"First. When he has been convicted of a felony under the statutes of Oklahoma, or a misdemeanor involving moral turpitude, in either of which cases the record of conviction is conclusive evidence.
"Second. When he is guilty of a willful disobedience or violation of any order of the court requiring him to do or forbear any act connected with or in the line of his profession.
"Third. For the willful violation of any of the duties of an attorney or counselor.
It is the opinion of this court that the accusation in this cause shows a state of facts which requires this court to take action under the said section. The order of this court granting the license to the said Walter Chitwood on June 23, 1916, to practice as an attorney and counselor at law in the state of Oklahoma should be, and the same is hereby revoked, vacated, set aside, and his license to practice law is revoked and held for naught.